Opinion by
Mr. Justice McCollum,
This is a case in which a husband tried to annul a trust created by his wife for the benefit of their children, and to appropriate the subject of it. To accomplish his purpose, he entered a court *304of equit3r and craved its assistance. He made his wife’s sister defendant in his bill, and as lie proceeded upon his suspicion rather than upon his knowledge of the existence of facts entitling'him to what he sought, he inserted in it a prayer for discovery. An answer was filed and a master was appointed who. upon a hearing had, reported that the defendant received from the plaintiff’s wife three hundred and seventy-five dollars in trust for his children, and that the money so received belonged to him. The master allowed the plaintiff to testify in his own behalf, although it was objected that his wife being dead he was not a competent witness. There was not a word in his testimony tending to support the allegation in the bill that his wife took his money without his consent and gave it to her sister, or which indicated that an3'body had taken his money without his permission. The substance of his testimony was that he was married in 1873, and his wife died in 1890; that' she had no money when he married her, and he was not aware that she acquired an3r by will or descent during coverture. In regard to money, he let her have from time to time, he said: “I gave her money for the house and whatever she needed, and that is all. I gave her no spending money.” He did not claim or suggest that this money was more than sufficient for the purposes for which it was given, or that any portion of it entered into the trust fund. He called the defendant for cross-examination under the statute and she testified to receiving the money as stated by the master, and that when she received it, her sister told her it was money she had “saved up,” and that none of it belonged to her husband. She also testified that her mother who was “a woman of means,” gave her sister money from time to time, and sometimes in her presence. In regard to money given in her presence she said: “ I was present several times when my mother gave her money; sometimes the amount would be as high as $50.00; one time I know she got $25.00 ; I think it would aggregate more than $100. I can’t sa3 it was over $200.” The plaintiff and the defendant were the only witnesses in the case, and we have referred to all of their testimony which affects the ownership of the trust fund. In this tesli many there is no fair basis for an inference that the fund was saved from money which the plaintiff let his wife have, or that she at ai^ time appropriated ai)3 of his money surreptitious^*: *305His own evidence excludes such, an inference. True, lie alleged in his bill that his wife took his money without his consent or knowledge, but the answer to this allegation was responsive, and specifically denied it. There is no presumption arising from the marital relation which, in the presence of this answer and the testimony in the case, is sufficient to establish the plaintiff’s claim to the trust fund. All the evidence harmonizes with and supports the declaration of his wife when she created the trust, and rejects the imputation of dishonesty on which his bill was based. It shows that his wife received from her mother from time to time gifts of money from which she might have accumulated the fund in dispute, and as theré is nothing in the evidence which suggests that it could have been raised from her husband’s money, we think the learned court below was justified in rejecting the learned master’s conclusion as to the ownership of it, and in dismissing the plaintiff’s bill. The only inference fairly deducible from the testimony is that Mrs. Saake was the owner of the money with which she created the trust, and being the owner of it she had a clear right under the act of June 3, 1887, to dispose of it as she did. There is no presumption arising from a wife’s possession of money that she stole it from her husband, and if he alleges that she took it from him without his consent or knowledge, he must support his accusation by evidence. It is not sufficient to aver in his bill that she did so, when that averment is specifically denied by the answer.
Decree affirmed and appeal dismissed at the cost of the appellant.